Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  prior art fails to fairly suggest an apparatus and method for projecting content displayed on a display, the apparatus comprises: a first array of first micro lenses; a second array of second micro lenses that is spaced apart from the first array of first micro lenses; wherein a width of each first micro lens and each second micro lens is smaller than four times a pixel pitch of the display; wherein the second array of second micro lenses is located at a conjugate plane of the display; wherein a focal plane of the second micro lenses is located at the first micro lens; wherein the apparatus is configured to project visual information borne in each virtual plane of different virtual planes that are planar, are parallel to each other, are spaced apart from each other and are located at a vicinity of a focal planes plane of the second micro lenses; wherein each visual information borne in each virtual plane bears visual information that comprises multiple segments; and wherein optical paths of different segments pass through different pairs of micro lenses, wherein each pair . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powell (US10359640) teaches a display with micro lens arrays; 
Burger (US5973844) teaches micro lens magnifiers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH